Citation Nr: 1643701	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-28 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claims Center in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for atrophy and weakness of the right calf muscle.


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This matter is before the Board of Veterans' (Board) on appeal from a September 2011 rating decision of the Manchester, Hew Hampshire Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal has since been transferred to the VA Restricted Access Claims Center (RACC) in St. Paul, Minnesota.
The Board notes that the statements accompanying the August 2014 VA Form 9 were construed as a claim to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy.  The RO adjudicated that claim in a January 2016 rating decision.  To date, the Veteran has not submitted a disagreement with that rating decision.  If he desires to appeal the claim denied by that rating decision, he has one year, or until January 26, 2017, to submit a Notice of Disagreement. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claimed atrophy and muscle weakness in the right calf, he was afforded a VA examination in May 2011 to assist in determining whether any currently diagnosed right calf atrophy was a result of the Veteran's service-connected status post folliculitis and cellulitis.  The May 2011 VA examiner opined that the Veteran's right calf muscle atrophy is less likely as not caused by or a result of his service connected skin infections during active duty.  The rationale provided indicated that the service-connected disability did not cause the claimed condition and that the Veteran's peripheral neuropathy is felt to be hereditary based.  However, no opinion was provided regarding aggravation.  

In addition, the May 2011 VA examiner noted the prior statement made during the March 2011 dermatology consult VA that the clinician had never heard of a skin infection other than shingles resulting in any sort of neurological damage.  However, the examiner did not comment on the June 2010 neurology consult opinion noting that the Veteran's focal atrophy seems to be focal primarily related to, by history, a focal infection to this area and whether this represents nerve damage or muscle damage is unclear.  Also, according to a March 2011 neurology consult, it was noted that the Veteran's atrophy is most likely a consequence of a localized neuropathy which could be related to exposure to Agent Orange.  The Veteran's personnel records confirm that he served in Vietnam.  Therefore exposure to Agent Orange is conceded.  According to an earlier August 2006 electromyography and nerve conduction study, the Veteran was noted to have severe chronic focal distal sensori-moto axonal and demyelinating peripheral neuropathy and the differential diagnoses included toxic exposure and infectious etiologies.  In light of the above, the Board finds that an addendum opinion is warranted.  

In addition, records reflect that the Veteran has received continuing treatment at VA.  On remand, any outstanding and current ongoing VA medical records should also be obtained.  

Lastly, the Board notes that although the Veteran has not submitted a notice of disagreement regarding the January 2016 rating decision, an appeal of that claim has a direct bearing on the service connection claim for atrophy and weakness of the right calf.  Thus, the Board finds that the claim for service connection for atrophy and weakness of the right calf muscle must be held in abeyance until the appeal period for the January 2016 rating decision has passed. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any of the Veteran's outstanding VA treatment records dated since March 2014. 

2.  Refer the case to the VA examiner who provided the May 2011 VA opinion (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for right calf atrophy and weakness.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

The entire record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

Based on review of the appropriate records, the examiner should state:

(a)  whether it is at least as likely as not that the Veteran's atrophy and/or muscle weakness of the right calf began during active service or is related to any incident during active service, to include presumed exposure to Agent Orange, or began within one year of his separation from active service; or

(b)  whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's right calf muscle atrophy and/or weakness is caused or aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected skin disability.

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

The examiner should consider the Veteran's contentions and additional pertinent evidence of record to include the August 2006 electromyography and nerve conduction study report, the June 2010 VA neurology consult, and the March 2011 VA dermatology and neurology consults. 

3.  After the appeal period has ended regarding the January 2016 rating decision, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




